Justice PLEICONES.
I concur in the result reached by the majority because I agree that Babcock Center owed a common law duty of due care to Appellant. I write separately because I do not agree with that portion of the majority opinion that finds a duty based upon statute. In my opinion, the source of the duty *68owed to Appellant is not found in or created by any statute. Rather, as indicated in footnote 3 of the majority opinion, some of the statutes cited in the opinion “may be relevant in ... defining the appropriate standard of care.”